Citation Nr: 1020627	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right vocal cord paralysis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
February 1952 and from December 1958 to September 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for right vocal cord paralysis and 
assigned an initial 10 percent disability rating.  The 
Veteran appealed the initial rating assigned.  

In March 2010, the Veteran testified during a hearing held at 
the RO before the undersigned.   A transcript of the 
proceeding is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's last VA examination for his right vocal cord 
paralysis was in December 2007.  During the hearing before 
the undersigned he reported that he experiences more severe 
symptoms than that examination indicated.  For example, he 
reported trouble speaking above a whisper, burning in his 
vocal cords, difficulty breathing, and occasional drainage 
into his throat.  His statements are deemed credible.  In 
addition, the Veteran is considered competent to report the 
observable manifestations of his claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Hence, a 
more contemporaneous VA examination is needed to properly 
evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

In addition, in order to properly rate the residuals of right 
vocal cord paralysis, the examination must include findings 
responsive to the applicable rating criteria.  Here, the 
disability is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6599-6516, indicating an unlisted disability rated by analogy 
to chronic laryngitis.  Based on the Veteran's possible upper 
airway obstruction, however, a higher rating may be warranted 
on the basis of pulmonary function testing.  (See, e.g. 
38 C.F.R. § 4.97, Diagnostic Code 6520, providing for a 30 
percent rating for FEV-1 of 56 to 70 percent predicted, with 
Flow Volume Loop compatible with upper airway restriction.)  
The December 2007 VA examination, however, did not include 
pulmonary function testing.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

At his hearing, the Veteran identified outstanding private 
medical records relevant to the claim on appeal.  While the 
Board held the record open for a period of 30 days following 
the hearing, the Veteran did not submit the identified 
records.  As this matter is being remanded for other reasons 
the Veteran should be afforded another opportunity to submit 
relevant private treatment records.   The Board notes, 
however, that while this matter is being remanded for 
additional medical examination, the Veteran is reminded that 
it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  If the Veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified, by following the procedures 
set forth in 38 C.F.R. § 3.159 (2009).  
All records and/or responses received 
should be associated with the claims 
file.  

2.  Thereafter, schedule the Veteran for 
a VA examination to determine the current 
severity of the residuals of his right 
vocal cord paralysis.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed.  The examiner should describe 
in detail any difficulties the Veteran 
has speaking, any interference in 
breathing (including throat dryness), any 
pain, and any interference with 
activities of daily living caused by the 
residuals of right vocal cord paralysis.  
An examination should also be conducted 
for any pulmonary problems related to the 
disability.  Pulmonary function should be 
tested.  All necessary diagnostic testing 
should be conducted and commented upon by 
the examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



